 Case 1:19-cv-01190-JDB-jay Document 1 Filed 09/03/19 Page 1 of 11                     PageID 1



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TENNESSEE,
                                  EASTERN DIVISION

TABITHA CAMPOS, as Parent and Next of Kin
of A.C., a minor, deceased, and TABITHA CAMPOS,
Individually,

       Plaintiff,

v.

UNITED STATES OF AMERICA,
WILLIAM J. MILAM, Administrator Ad Litem
of the Estate of Chasity Renee Walker, deceased,
and JESSICA WALKER,

       Defendants.


                         COMPLAINT FOR WRONGFUL DEATH


TO THE HONORABLE JUDGES IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF TENNESSEE:

       COMES NOW your Plaintiff, Tabitha Campos, as Parent and Next of Kin of A.C., a

minor, deceased, and Tabitha Campos, Individually, and for her cause of action against the

Defendants, the United States of America, William J. Milam, Administrator Ad Litem of the Estate

of Chasity Renee Walker, deceased, and Jessica Walker, herein respectfully charges and avers as

follows:

                                JURISDICTION AND VENUE

       1.      Plaintiff, Tabitha Campos, respectfully alleges that she is an adult resident citizen

of Jackson, Madison County, Tennessee and is the parent and next of kin of the decedent, A.C., a

minor who was born in 2013.

                                                 1
 Case 1:19-cv-01190-JDB-jay Document 1 Filed 09/03/19 Page 2 of 11                      PageID 2



         2.    Upon information and belief, Plaintiff alleges that Defendant, United States of

America, may be served with process by serving D. Michael Dunavant, United States Attorney for

the Western District of Tennessee, at 109 South Highland Avenue, Suite 300, Jackson, Tennessee

38301.

         3.    Upon information and belief, Plaintiff alleges that William J. Milam is the

Administrator Ad Litem of the Estate of Chasity Renee Walker, deceased, and may be served at

116 South Liberty Street, Jackson, Tennessee 38302.

         4.    Upon information and belief, Plaintiff alleges that Jessica Walker is an adult

resident citizen of Dyersburg, Dyer County, Tennessee residing at 316 Victory Avenue,

Dyersburg, Tennessee 38024.

         5.    Plaintiff alleges that at all times material hereto, Defendant, Jessica Walker, was

the registered owner of the vehicle driven by, Chasity Renee Walker, deceased. At all times

pertinent to the allegations set forth in this Complaint, Chasity Renee Walker was an agent, servant,

and/or employee and was driving said vehicle with the permission, consent, knowledge, or

approval of Defendant, Jessica Walker, and/or was operating same within the purview of the

Family Purpose Doctrine. Thus, Plaintiff relies upon Tennessee Code Annotated §55-10-311 and

§55-10-312 and the Doctrines of Respondeat Superior and Agency, as well as the Family Purpose

Doctrine, whereupon Plaintiff would allege that every act of negligence as alleged herein against

Defendant, Chasity Renee Walker, are imputed to Defendant, Jessica Walker, and she is liable to

Plaintiff for her resulting injuries and damages.

         6.    Plaintiff alleges that at all times material hereto, Ivan Henderson was an employee,

agent and or servant of the United States Department of the Navy, an agency of Defendant, the


                                                    2
 Case 1:19-cv-01190-JDB-jay Document 1 Filed 09/03/19 Page 3 of 11                           PageID 3



United States of America, and at the time of the subject collision was acting within the course and

scope of his employment, and was on or about the business of the United States Department of the

Navy, an agency of the United States of America.

       7.      Plaintiff further alleges that this cause of action arises in tort out of personal injuries

and wrongful death of the decedent, A.C., as a result of an automobile collision which occurred in

Jackson, Madison County, Tennessee on or about October 26, 2018.

       8.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1346, 28 U.S.C.

§1367, 28 U.S.C. §2401(b) and 39 C.F.R. 912.9(a). Plaintiff alleges that Claim for Damage, Injury

or Death was submitted to the Office of the Judge Advocate General on April 29, 2019 and

received by the Judge Advocate General on April 30, 2019. A denial letter was received by

Plaintiff’s counsel on May 29, 2019.

       9.      The claims against Defendants, William J. Milam, Administrator Ad Litem of the

Estate of Chasity Renee Walker, deceased, and Jessica Walker are part of the same case and

controversy as those claims alleged against Defendant, the United States of America, and this

Court has supplemental jurisdiction over Defendants, William J. Milam, Administrator Ad Litem

of the Estate of Chasity Renee Walker, deceased, and Jessica Walker pursuant to 28 U.S.C.

§1367(a).

                                               FACTS

       10.     Plaintiff alleges that on or about October 26, 2018, at approximately 7:41 a.m.,

Chasity Renee Walker, deceased, was driving a Nissan Versa VIN 3N1BC11E47L451660 and

bearing Tennessee License Tag Number 0D12C5, owned and maintained by Defendant, Jessica

Walker, in a southbound direction on Riverside Drive at or near the intersection of Cane Creek


                                                   3
 Case 1:19-cv-01190-JDB-jay Document 1 Filed 09/03/19 Page 4 of 11                        PageID 4



Road. A.C. was a passenger in the vehicle driven by Chasity Renee Walker.

        11.     Plaintiff further alleges that at the same time and place, Ivan Henderson was driving

a 2014 Ford Fusion VIN 1FADP3F24GL341035 and bearing Government License Tag Number

C133486S, owned and maintained by the United States of America in a northbound direction on

Riverside Drive at or near the intersection of Cane Creek Road at a high rate of speed.

        12.     Plaintiff further alleges that Chasity Renee Walker, deceased, lost control of the

vehicle she was operating and began to travel sideways, with the passenger side of the car leading,

until her vehicle entered the northbound lane of travel.

        13.     Plaintiff further alleges that Ivan Henderson, while driving at an excessive rate of

speed for the existing weather conditions, struck the vehicle driven by Chasity Renee Walker,

deceased, in which A.C., deceased, was a passenger.

        14.     Plaintiff alleges that as a direct and proximate result of the actions of Chasity Renee

Walker, deceased, Jessica Walker, and the United States of America, A.C. was caused to suffer

fatal injuries as hereinafter set forth.

                                      ACTS OF NEGLIGENCE

        15.     Plaintiff alleges that Ivan Henderson, at all times pertinent acting as the employee,

agent and/or servant of Defendants, the United States of America was guilty of the following acts

of common law negligence, which were a direct and proximate cause of your Plaintiff=s injuries

and resulting damages, which acts of negligence are imputed to the United States of America, to-

wit:

                (a)     Negligently failing to use the degree of care and caution in the operation
                        of the vehicle as was required of a reasonable and prudent person under
                        the same or similar circumstances existing at the time and place of the
                        aforementioned collision;

                                                  4
 Case 1:19-cv-01190-JDB-jay Document 1 Filed 09/03/19 Page 5 of 11                      PageID 5




               (b)    Negligently failing to maintain a proper lookout ahead;

               (c)    Negligently failing to maintain proper control of the vehicle under the
                      existing circumstances;

               (d)    Negligently failing to devote full time and attention to the operation of the
                      vehicle;

               (e)    Negligently failing to adequately and reasonably monitor the flow of
                      traffic;

               (f)    Negligently failing to use reasonable care to avoid injury to the plaintiff
                      while operating a motor vehicle;

       16.     Plaintiff further alleges that Ivan Henderson, at all times pertinent acting as the

employee, agent and/or servant of Defendant, the United States of America was likewise guilty of

violating the following official traffic ordinances of the City of Jackson, each and every one of

which were in full force and effect at the time and place of said collision constituting negligence

per se and were a direct and proximate cause of your plaintiff=s injuries and damages, which acts

of negligence are imputed to defendant, the United States of America, to wit:

               Section 15-403. Reckless driving.
                             Irrespective of the posted speed limit, no person, including
                             operators of emergency vehicles, shall drive any vehicle in willful
                             or wanton disregard for the safety of persons or property.

       17.     Plaintiff alleges that Ivan Henderson, at all times pertinent acting as the employee,

agent and/or servant of Defendant, the United States of America, was likewise guilty of violating

code sections of the Tennessee Code Annotated, including but not limited to the following

sections, each and every one of which were in full force and effect at the time and place of said

collision, constituting negligence per se, and which said violations are imputed to Defendant,

United States of America, to-wit:


                                                 5
 Case 1:19-cv-01190-JDB-jay Document 1 Filed 09/03/19 Page 6 of 11                    PageID 6



              Section 55-8-103 Required obedience to traffic laws –
                             It is unlawful and, unless otherwise declared in this chapter and
                            chapter 10, parts 1-5 of this title with respect to particular
                            offenses, it is a Class C misdemeanor, for any person to do any act
                            forbidden or fail to perform any act required in this chapter and
                            chapter 10 of this title.


              Section 55-8-136 Drivers to exercise due care –
                            (b) Notwithstanding any speed limit or zone in effect at the time, or
                            right of way rules that may be applicable, every driver of a motor
                            vehicle shall exercise due care to avoid colliding with any other
                            motor vehicle, either being driven or legally parked, upon any
                            roadway, or any road sign, guard rail or any fixed object legally
                            placed within or beside the roadway right of way, by operating
                            such motor vehicle at a safe speed, by maintaining a safe lookout,
                            by keeping such motor vehicle under proper control and by
                            devoting full time and attention to operating such motor vehicle,
                            under the existing circumstances to avoid endangering life, limb or
                            property.

              Section 55-10-202 Operating a vehicle contrary to law –
                            (a) It is unlawful for the owner, or any other person, employing or
                            otherwise directing the driver of any vehicle to require or
                            knowingly to permit the operation of such vehicle upon a highway
                            in any manner contrary to law.

              Section 55-10-205: Reckless Driving
                            (a) Any person who drives any vehicle in willful or wanton disregard
                            for the safety of persons or property commits reckless driving.


       18.    Plaintiff alleges that Chasity Renee Walker, was guilty of the following acts of

common law negligence, which were a direct and proximate cause of your Plaintiff=s injuries and

resulting damages, which acts of negligence are imputed to Jessica Walker, to-wit:

              (a)     Negligently failing to use the degree of care and caution in the operation
                      of the vehicle as was required of a reasonable and prudent person under
                      the same or similar circumstances existing at the time and place of the
                      aforementioned collision;


                                                6
 Case 1:19-cv-01190-JDB-jay Document 1 Filed 09/03/19 Page 7 of 11                      PageID 7



               (b)    Negligently failing to maintain a proper lookout ahead;

               (c)    Negligently failing to maintain proper control of the vehicle under the
                      existing circumstances;

               (d)    Negligently failing to devote full time and attention to the operation of the
                      vehicle;

               (e)    Negligently failing to adequately and reasonably monitor the flow of
                      traffic;

               (f)    Negligently failing to use reasonable care to avoid injury to the plaintiff
                      while operating a motor vehicle;

       19.     Plaintiff further alleges that Chasity Renee Walker, deceased, was likewise guilty

of negligence in that Chasity Renee Walker, deceased, violated the following official traffic

ordinances of the City of Jackson, each and every one of which were in full force and effect at the

time and place of said collision constituting negligence per se and were a direct and proximate

cause of your plaintiff=s injuries and damages, which acts of negligence are imputed to Defendant,

Jessica Walker, to wit:

               Section 15-403. Reckless driving.
                             Irrespective of the posted speed limit, no person, including
                             operators of emergency vehicles, shall drive any vehicle in willful
                             or wanton disregard for the safety of persons or property.

               Section 15-407: Laned streets;
                             On streets marked with traffic lanes, it shall be unlawful for the
                             operator of any vehicle to fail or refuse to keep his vehicle within
                             the boundaries of the proper lane for his direction of travel except
                             when lawfully passing another vehicle or preparatory to making a
                             lawful turning movement.

       20.     Plaintiff alleges that Chasity Renee Walker, deceased, was likewise guilty of

violating code sections of the Tennessee Code Annotated, including but not limited to the

following sections, each and every one of which were in full force and effect at the time and place


                                                7
 Case 1:19-cv-01190-JDB-jay Document 1 Filed 09/03/19 Page 8 of 11                    PageID 8



of said collision, which acts of negligence are imputed to Jessica Walker, to-wit:

               Section 55-8-103 Required obedience to traffic laws –
                              It is unlawful and, unless otherwise declared in this chapter and
                             chapter 10, parts 1-5 of this title with respect to particular
                             offenses, it is a Class C misdemeanor, for any person to do any act
                             forbidden or fail to perform any act required in this chapter and
                             chapter 10 of this title.

               Section 55-8-115 Driving on right side of roadway-
                             (a) Upon all roadways of sufficient width, a vehicle shall be
                             driven upon the right half of the roadway….

               Section 55-8-123 Driving on roadways laned for traffic –
                             Whenever any roadway has been divided into two (2) or more
                             clearly marked lanes for traffic, the following rules, in addition to
                             all others consistent with this section, shall apply:
                             (1) A vehicle shall be driven as nearly as practicable entirely
                             within a single lane and shall not be moved from that lane until the
                             driver has first ascertained that the movement can be made with
                             safety.

               Section 55-8-136 Drivers to exercise due care –
                             (b) Notwithstanding any speed limit or zone in effect at the time, or
                             right of way rules that may be applicable, every driver of a motor
                             vehicle shall exercise due care to avoid colliding with any other
                             motor vehicle, either being driven or legally parked, upon any
                             roadway, or any road sign, guard rail or any fixed object legally
                             placed within or beside the roadway right of way, by operating
                             such motor vehicle at a safe speed, by maintaining a safe lookout,
                             by keeping such motor vehicle under proper control and by
                             devoting full time and attention to operating such motor vehicle,
                             under the existing circumstances to avoid endangering life, limb or
                             property.

               Section 55-10-202 Operating a vehicle contrary to law –
                             (a) It is unlawful for the owner, or any other person, employing or
                             otherwise directing the driver of any vehicle to require or
                             knowingly to permit the operation of such vehicle upon a highway
                             in any manner contrary to law.

               Section 55-10-205: Reckless Driving


                                                8
 Case 1:19-cv-01190-JDB-jay Document 1 Filed 09/03/19 Page 9 of 11                        PageID 9




                               (a) Any person who drives any vehicle in willful or wanton disregard
                               for the safety of persons or property commits reckless driving.


       21.     Plaintiff charges and alleges that one, some, or all aforesaid acts of common law

negligence, violations of the State of Tennessee, and/or violations of Ordinances of City of Jackson

by Ivan Henderson, and/or Chasity Renee Walker, deceased, were the direct and proximate cause

of the collision at issue and Plaintiff’s resulting injuries and damages to be hereinafter set out with

more particularity.

       22.     In the alternative, Plaintiff alleges upon information and belief that the vehicle

operated by Chasity Renee Walker, deceased, crossed into the northbound lane of Riverside Drive

for reasons unknown, and but for the excessive rate of speed of the vehicle operated by Ivan

Henderson, Plaintiff’s injuries and damages would not have occurred.


                                   INJURIES AND DAMAGES

       23.      Plaintiff, Tabitha Campos, as Parent and Next of Kin of A.C., deceased, and

Tabitha Campos, Individually, alleges that as a direct and proximate result of the aforementioned

acts of negligence on the part of the Defendants herein, Plaintiff is entitled to recover for the

following injuries and damages sustained by the wrongful death of the decedent, A.C.:

               a.      Medical expenses;

               b.      Funeral and burial expenses;

               c.      Great pain and suffering;

               d.      Great mental and emotional anguish caused by his death;

               d.      Hedonic damages, including the inability to enjoy the normal pleasures of


                                                   9
Case 1:19-cv-01190-JDB-jay Document 1 Filed 09/03/19 Page 10 of 11                      PageID 10



                       life, both past and future; and

               e.      Pecuniary value of decedent’s life

       24.     Plaintiff further charges and avers that, as a direct and proximate result of the

aforementioned acts violations on the part of the defendants, Plaintiff, as parent of the decedent,

A.C., was caused to suffer and incur damages including, but not limited to, the following to wit:

               a.      Loss of economic benefit, support, services of the deceased;

               b.      Pecuniary loss including pecuniary value of decedent’s life;

               c.      Loss of attention, guidance, care, protection, training, companionship,
                       cooperation, affection, and love of the decedent; and

               d.      Loss of consortium.


                                        RELIEF SOUGHT

       WHEREFORE, PREMISES CONSIDERED, plaintiff, Tabitha Campos, as Parent and

Next of Kin of A.C., deceased, and Tabitha Campos, Individually, respectfully sues the

Defendants, the United States of America, William J. Milam, Administrator Ad Litem of the Estate

of Chasity Renee Walker, deceased, and Jessica Walker, and demands judgment against same, for

compensatory damages in an amount not to exceed FIVE MILLION DOLLARS ($5,000,000.00)

and respectfully prays for a trial by jury.

       WHEREFORE, PREMISES CONSIDERED, plaintiff, Tabitha Campos, as Parent and

Next of Kin of A.C., deceased, and Tabitha Campos, Individually, respectfully prays for damages

as they may appear on the trial of this cause, reserving the right to amend this pleading to conform

to the facts as they may develop, for costs, and for all other general relief justified by the facts


                                                 10
Case 1:19-cv-01190-JDB-jay Document 1 Filed 09/03/19 Page 11 of 11      PageID 11



under the law or in equity.

                                          Respectfully submitted,

                                          NAHON, SAHAROVICH & TROTZ, PLC



                                          /s/ Jason J. Yasinsky__________________
                                          Jason J. Yasinsky (029514)
                                          Attorney for Plaintiff
                                          488 South Mendenhall
                                          Memphis, Tennessee 38117
                                          (901)259-0424


                                          /s/ David A. Siegel____________________
                                          David A. Siegel (011870)
                                          Attorney for Plaintiff
                                          488 South Mendenhall
                                          Memphis, Tennessee 38117
                                          (901)259-0424




                                     11
